                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

   LEWIS COSBY, KENNETH R. MARTIN,                 )
   as beneficiary of the                           )
   Kenneth Ray Martin Roth IRA, and                )
   MARTIN WEAKLEY on behalf of                     )
   themselves and all others similarly situated,   )
                                                   )
                 Plaintiffs,                       )
                                                   )
   v.                                              )     No.:   3:16-CV-121-TAV-DCP
                                                   )
   KPMG, LLP,                                      )
                                                   )
                 Defendant.                        )


                                             ORDER

          This matter is before the Court on defendant’s Motion to Stay [Doc. 187] this action

   pending resolution of their motion to dismiss [Doc. 180]. On March 19, 2019, the Court

   issued an order (“Stay Order”) staying the case pending resolution of plaintiffs’ motion to

   certify the class, with an exception to file responses and replies associated with that motion

   [Doc. 109]. On June 21, 2019, Magistrate Judge Debra Poplin partially lifted the stay for

   the sole purpose of completing briefing and resolving a motion to substitute parties

   [Doc. 145]. The rest of the case remained stayed. Upon an order from the magistrate judge

   granting the motion to substitute parties [Doc 167], plaintiffs filed their third amended

   complaint [Doc. 174]. Defendant responded and filed an answer [Doc. 182] and a motion

   to dismiss for failure to state a claim [Doc. 180]. On the basis of this motion to dismiss,

   defendant claims the action must be stayed pending resolution of that motion pursuant to

   the Private Securities Litigation Reform Act (“PSLRA”) [Doc. 188 p. 4]. They claim the



Case 3:16-cv-00121-TAV-DCP Document 201 Filed 09/15/20 Page 1 of 2 PageID #: 20559
   motion is not barred by the Stay Order because, under Federal Rule of Civil Procedure

   15(a)(3), the motion must have been filed within 14 days of the amended complaint.

          While the Court understands that it was procedurally necessary for defendant to file

   the instant motion, the case is still under the Stay Order pending class certification and

   decision on Judge Poplin’s Report and Recommendation on the same. Because this case

   is already stayed pending a ruling on class certification, the present Motion to Stay under

   the PSLRA is somewhat duplicative and DENIED as moot.

          So that the court may have all information on the remaining issues, the parties are

   DIRECTED to continue briefing defendant’s motion to dismiss [Doc. 180]. Plaintiff shall

   file a response by September 25, 2020, and defendant shall have until October 2, 2020 to

   file a reply, if necessary.

          IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                               2


Case 3:16-cv-00121-TAV-DCP Document 201 Filed 09/15/20 Page 2 of 2 PageID #: 20560
